

116 S3631 IS: Relief for Rural Providers During Emergencies Act
U.S. Senate
2020-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3631IN THE SENATE OF THE UNITED STATESMay 6, 2020Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide relief for rural providers during the national emergency with respect to the Coronavirus Disease 2019 (COVID–19).1.Short titleThis Act may be cited as the Relief for Rural Providers During Emergencies Act.2.Pausing eligibility determinations under the 340B drug pricing program(a)In generalThe Secretary of Health and Human Services shall, for any cost reporting period ending in 2020 or 2021, for any other cost reporting period in which the COVID–19 public health emergency is in effect during all or part of such period, and for any extended period under subsection (b)—(1)pause the process of making any determination as to whether an entity, that was a covered entity for the most recent cost reporting period prior to the first date on which the COVID–19 public health emergency went into effect, continues to be such a covered entity; and (2)deem any entity, that was a covered entity for the most recent cost reporting period prior to the first date on which the COVID–19 public health emergency went into effect, as continuing to meet all requirements for being such a covered entity. (b)ExtensionThe Secretary shall extend the application of paragraphs (1) and (2) of subsection (a) to any cost reporting period that is not described in such subsection if necessary to ensure that no entity loses eligibility status as a covered entity for any reason related to the COVID–19 public health emergency.(c)DefinitionsIn this section:(1)Covered entityThe term covered entity has the meaning given such term in section 340B(a)(4) of the Public Health Service Act (42 U.S.C. 256b(a)(4)). (2)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.3.Waiver of certain requirements during national emergencyNotwithstanding any other provision of law, during any portion of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) beginning on or after the date of the enactment of this Act and ending on the earlier of the date on which such emergency declaration terminates or the date that is 180 days after such date of enactment, the Secretary shall—(1)waive any prior authorization requirements otherwise applicable under titles XVIII and XIX of the Social Security Act (42 U.S.C. 1395 et seq., 1396 et seq.) with respect to treatment and testing for COVID–19;(2)with respect to inpatient hospital services (as defined in section 1861(b) of such Act (42 U.S.C. 1395x(b))—(A)waive any requirements otherwise applicable under title XVIII that would otherwise prevent the Secretary from providing reimbursement for inpatient hospital services that are furnished off-site at an unlicensed facility; and(B)provide reimbursement for such services furnished at such facility at an amount equal to the payment amount determined under the hospital inpatient prospective payment system under section 1886(d) of such Act (42 U.S.C. 1395ww(d)) if the facility were a subsection (d) hospital (as defined in paragraph (1)(B) of such section); and(3)waive the provisions of section 1867(d) of the Social Security Act (42 U.S.C. 1395dd(d)), relating to enforcement of requirements with respect to examination and treatment for emergency medical conditions and women in labor, for transfers or redirections of patients away from hospital emergency departments.4.Relief for critical access hospitalsNotwithstanding any other provision of law, during the 60-day period beginning on the date of the enactment of this Act, the Secretary shall waive the following provisions of title XVIII of the Social Security Act:(1)With respect to certification of critical access hospitals (as defined in section 1861(mm)(1)) of such Act (42 U.S.C. 1395x(mm)(1)), the limitation on the number of acute care inpatient beds otherwise applicable under section 1820(c)(2)(B)(iii) of such Act (42 U.S.C. 1395i–4(c)(2)(B)(iii)).(2)With respect to inpatient critical access hospital services (as defined in section 1861(mm)(2)) of such Act (42 U.S.C. 1395x(mm)(2)), the physician certification requirement under section 1814(a)(8) of such Act (42 U.S.C. 1395f(a)(8)).5.Relief for skilled nursing facilities(a)Temporary waiver of 3-Day hospitalization requirement for coverage of post-Hospital extended care servicesNotwithstanding any other provision of law, with respect to post-hospital extended care services (as defined in section 1861(i)) of the Social Security Act (42 U.S.C. 1395x(i)) furnished during any portion of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) beginning on or after the date of the enactment of this Act and ending on the earlier of the date on which such emergency declaration terminates or the date that is 180 days after such date of enactment, the Secretary shall waive the 3-day hospitalization requirement for coverage of such services under such section 1861(i).(b)Medicare skilled nursing facility prospective payment system adjustment for covid–19 residents during national emergency(1)In generalSection 1888(e) of the Social Security Act (42 U.S.C. 1395yy(e)) is amended—(A)in paragraph (1), by striking and (12) and inserting (12), and (13); and(B)by inserting after paragraph (12) the following new paragraph:(13)Adjustment for residents with covid–19During any portion of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) beginning on or after the date of the enactment of this paragraph and ending on the earlier of the date on which such emergency declaration terminates or the date that is 180 days after such date of enactment, in the case of a resident who has a principal or secondary diagnosis of COVID–19, the per diem amount of payment otherwise applicable shall be increased by 15 percent to reflect increased costs associated with such residents..(2)ImplementationNotwithstanding any other provision of law, the Secretary may implement the amendments made by this subsection by program instruction or otherwise. 6.Ensuring rural providers are included in CARES(a)In generalThe third paragraph in the matter under the heading public health and social services emergency fund (including transfer of funds) under the heading Office Of The Secretary under the heading DEPARTMENT OF HEALTH AND HUMAN SERVICES of division B of the CARES Act (Public Law 116–136) is amended—(1)in the third proviso, by inserting , and includes skilled nursing facilities, nursing facilities, assisted living residences, and other types of facilities that provide housing and care for seniors after as the Secretary may specify; and(2)by inserting after the second proviso the following: Provided further, That the Secretary shall use at least 20 percent of the funds appropriated under this paragraph in this Act to make payments under this paragraph to eligible health care providers located in rural areas, as defined by the Secretary:.(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).